            Case 0:21-mj-00036-NDF Document 26 Filed 06/29/21 Page 1 of 2
                                                                                                              FILED




                  UNITED STATES DISTRICT COURT
                                                                                                        10:54 am, 6/29/21
                  FOR THE DISTRICT OF WYOMING                                                     U.S. Magistrate Judge



UNITED STATES OF AMERICA

Plaintiff

                           vs.                              Case Number: 21-mj-00036-NDF-1

PHILLIP DOBBINS

Defendant.

Date 6/29/2021          Time 10:16 - 10:40 AM               Before the Honorable       R. Michael Shickich

        Indictment               Information        ✔    Complaint          Arraignment           Rule 5

    Initial Appearance           ✔   Detention Hearing      ✔   Preliminary Hearing         Removal Hearing

        Other

            21 U.S.C 846 and 841(a)(1), (b)(1)(B) - Conspiracy to Distribute
    Offense:
            Methamphetamine


            Tiffany Dyer                          FTR Recording                        Laura Conrad
                Clerk                           Digital Recording                     Probation Officer

       Timothy J. Forwood                     Platte County Detention                       N/A
       Asst. U.S. Attorney                           Marshal                             Interpreter

Appeared           Voluntarily           ✔   In Custody

    Defendant filed financial affidavit and is informed of consequences if any false information is given.

Attorney appearing Tracy Hucke
✔   FPD         PANEL-CJA               RETAINED          WAIVED




WY53                                                                                               Rev. 06/10/2021
          Case 0:21-mj-00036-NDF Document 26 Filed 06/29/21 Page 2 of 2
MAGISTRATE CRIMINAL PROCEEDING SHEET




BOND IS              Defendant is detained
                 ✔   Set at $ 10,000                  Cash or Surety              ✔   Unsecured
                     Continued on the same terms and conditions
                     Detention hearing set for: Date                                     Time
                     Judge
   Obey all laws, Federal, State and Local                        Maintain current residence
   Seek/Maintain employment                                       Report to Pretrial Services as directed
   3rd party custody of                                           Travel restricted to

  Not use or possess firearms/ammunition/explosives               Abide by the following curfew
  Not use or possess alcohol                                      Not use or possess controlled substances/drugs

   Not use alcohol to excess                                      Avoid all contact with

   Submit to drug/alcohol testing                                 Post property or sum of money
   Do not obtain passport                                         Undergo medical/psychiatric treatment/exam
  Surrender passport to                                           Mandatory DNA collection

  Other
  Bail review / detention hearing            Date
  Defendant detained- Reasons


Preliminary Hearing                 Date 6/29/2021
Witnesses       Waived
Outcome         Bound over to U.S. District Court                         Dismissed
                Other




                                                    Page 2 of 2
